Title: From Thomas Jefferson to James Gibbon, 14 June 1808
From: Jefferson, Thomas
To: Gibbon, James


                  
                     Sir 
                     
                     Washington June 14. 08.
                  
                  Having ordered nothing from England, and no information of any thing destined for me from that country, I am totally ignorant of the contents of the box which is the subject of your letter of the 3d. inst. I must pray you therefore to have it opened & delivered to mr Jefferson for me, who will pay the duty according to valuation. on recieving information of the contents, from either yourself or him, I shall probably be able to say what is to be done with them. I salute you respectfully
                  
                     Th: Jefferson 
                     
                  
               